EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jennifer Burnette on 7/21/2021.
The application has been amended as follows: 

1.-33. 	(Canceled)	
34.	(New) A method comprising:
a first step of obtaining two 2D X-ray images of a spine,
after the first step, performing a second step of making a patient specific 3D spinal reconstruction from said two 2D X-ray patient images,
after the second step, performing a third step of determining a patient specific spinal correction,
after the third step, performing a fourth step of manufacturing a surgery planning tool having a shape of a patient specific spinal correction rod implant that is over bended or under bended as compared to a final shape of the spinal correction rod implant after being implanted;
visually comparing a shape of the spinal correction rod implant with the shape, and bending the spinal correction rod implant so that the spinal correction rod implant presents curvatures corresponding to the shape;
implanting the spinal correction rod implant such that it assumes the final shape, such that, as a result of the final shape, a straightening effort is exerted on the spine to align with the patient specific spinal correction.


manufacturing a surgery planning tool having a shape of a patient specific spinal correction rod implant that is over bended or under bended as compared to a final shape of the spinal correction rod implant after being implanted; visually comparing a shape of the spinal correction rod implant with the shape, and bending the spinal correction rod implant so that the spinal correction rod implant presents curvatures corresponding to the shape; and implanting the spinal correction rod implant such that it assumes the final shape, such that, as a result of the final shape, a straightening effort is exerted on the spine to align with the patient specific spinal correction, and there would be no obvious reason to modify the Scholl et al. method to satisfy each of Applicants' claimed limitations without an application of impermissible hindsight reasoning. Ballard (US 2014/0316420) discloses a method comprising confirming a proper bending of a rod 31 (e.g. [0041]) but fails to disclose at least manufacturing a surgery planning tool having a shape of a patient specific spinal correction rod implant that is over bended or under bended as compared to a final shape of the spinal correction rod implant after being implanted; visually comparing a shape of the spinal correction rod implant with the shape, and bending the spinal correction rod implant so that the spinal correction rod implant presents curvatures corresponding to the shape; and implanting the spinal correction rod implant such that it assumes the final shape, such that, as a result of the final shape, a straightening effort is exerted on the spine to align with the patient specific spinal correction, and there would be no obvious reason to modify the Ballard et al. method to satisfy each of Applicants' claimed limitations without an application of impermissible hindsight reasoning.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775